UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_______________________________
                                )
DAVID L. CALDWELL,              )
                                )
          Plaintiff,            )
                                )
     v.                         )   Civ. Action No. 17-1043 (EGS)
                                )
EMPLOYEES' COMPENSATION         )
APPEALS BOARD,                  )
                                )
          Defendant.            )
                                )

                       MEMORANDUM OPINION

     Pro se plaintiff David L. Caldwell alleges that he was

injured in July 2009 while employed at the National Gallery of

Art. See Complaint at 2, 12, ECF No. 1-1. 1 After incurring the

injury, Mr. Caldwell claimed that he was unable to work and

sought compensation from the government. See Complaint at 11-13,

16. Although Mr. Caldwell's barebones complaint does not specify

the avenues through which he sought compensation for his

disability, papers attached to the complaint do make clear that,

in December 2016, Mr. Caldwell filed an appeal of his disability

compensation decision with the Employees' Compensation Appeals

Board ("ECAB"). See Complaint at 8, 11. Apparently unhappy with

ECAB's decision, Mr. Caldwell filed a lawsuit against ECAB in



1    For ease of reference, the Court cites to the page numbers
designated by the Electronic Case Filing system when citing to
the parties' pleadings.
                                1
the Superior Court for the District of Columbia. See Complaint

at 2. ECAB subsequently removed the action to federal court and

filed the instant motion to dismiss Mr. Caldwell's complaint

pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of

subject-matter jurisdiction. For the reasons set forth below,

the Court grants defendant's motion and dismisses this case for

lack of jurisdiction.

I.   STANDARD OF REVIEW

     Federal district courts are courts of limited jurisdiction,

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377,

114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994), and a Rule 12(b)(1)

motion for dismissal presents a threshold challenge to a court's

jurisdiction, Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir.

1987). To survive a Rule 12(b)(1) motion, the plaintiff bears

the burden of establishing that the court has jurisdiction.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S. Ct.
2130, 119 L. Ed. 2d 351 (1992).

     Because Rule 12(b)(1) concerns a court's ability to hear a

particular claim, "the court must scrutinize the plaintiff's

allegations more closely when considering a motion to dismiss

pursuant to Rule 12(b)(1) than it would under a motion to

dismiss pursuant to Rule 12(b)(6)." Schmidt v. U.S. Capitol

Police Bd., 826 F. Supp. 2d 59, 65 (D.D.C. 2011). As such, the

court "need not limit itself to the allegations in the

                                2
complaint," but rather, "may consider such materials outside the

pleadings as it deems appropriate to resolve the question

whether it has jurisdiction in the case." Rann v. Chao, 154 F.

Supp. 2d 61, 64 (D.D.C. 2001) (citations and internal quotation

marks omitted). Nor must the court "accept inferences

unsupported by the facts alleged or legal conclusions that are

cast as factual allegations." Id. Still, in evaluating such a

motion, the Court must "accept as true all of the factual

allegations contained in the complaint," Wilson v. District of

Columbia, 269 F.R.D. 8, 11 (D.D.C. 2010) (citation omitted), and

should review the complaint liberally while accepting all

inferences favorable to the plaintiff, see Barr v. Clinton, 370
F.3d 1196, 1199 (D.C. Cir. 2004).

II.   ANALYSIS

      Defendant ECAB moves to dismiss Mr. Caldwell's complaint on

the ground that this Court lacks subject-matter jurisdiction.

According to ECAB, Mr. Caldwell's exclusive remedy for any

alleged injury incurred while he was working at the National

Gallery of Art – a federal government institution – is through

the administrative process set forth in the Federal Employees'

Compensation Act ("FECA"). See Def.'s Mem. in Supp. of Mot. to

Dismiss, ECF No. 3-1.

      FECA is the exclusive remedy for a federal employee injured

"while in the performance of his duty." 5 U.S.C. § 8102(a); see

                                 3
also id. § 8116 ("The liability of the United States or an

instrumentality thereof under this subchapter or any extension

thereof with respect to the injury or death of an employee is

exclusive and instead of all other liability of the United

States or the instrumentality to the employee[.]"); Johansen v.

United States, 343 U.S. 427, 439, 72 S. Ct. 849, 857, 96 L. Ed.
1051 (1952) (FECA "gave the first and exclusive right to

Government employees for compensation, in any form, from the

United States."). FECA sets forth a process for federal

employees seeking compensation for injuries sustained in the

workplace, and the Act provides for an administrative review

through the Office of Workers' Compensation Programs and

ultimately ending in an appeal to ECAB for an employee

dissatisfied with the determination of his or her claim. See 10

C.F.R. § 10.625; Gallucci v. Chao, 374 F. Supp. 2d 121, 124

(D.D.C. 2005) (setting forth administrative-review process). An

appeal to ECAB is a claimant's sole remedy and is "not subject

to review by another official of the United States or by a

court." 5 U.S.C. § 8128(b); see also Gallucci, 374 F. Supp. 2d

at 124 ("Administrative review is the claimant's only avenue for

review of a claim because Congress precluded judicial review of

claims disputes."). Thus, where FECA applies, "federal courts

are without subject matter jurisdiction over covered claims."



                                4
Zellars v. United States, 05-CV-1670, 2006 WL 1050673, at *2

(D.D.C. Apr. 20, 2006).

     Here, Mr. Caldwell concedes that his injury was sustained

at the National Gallery of Art while he was an employee there.

See Complaint at 11, ECF No. 1-1. Accordingly, his claim for any

resulting disability was subject to FECA. See 5 U.S.C. §

8102(a). Indeed, Mr. Caldwell appears to have sought

compensation through the Office of Workers' Compensation

Programs, which ultimately resulted in an appeal of the decision

on his claim to ECAB. See Compl. at 11-12; see also Def.'s Mem.

in Supp. of Mot. to Dismiss at 1 (explaining that Mr. Caldwell

filed a claim with the Office of Workers' Compensation Programs

"based upon his claim that there was a power outage at work,

fumes ensued and as a result, his eyes were burned"), ECF No. 1-

1. Mr. Caldwell does not contest any of these facts. See

generally Pl.'s Supp. to Notice of Removal, ECF No. 6. 2




2    ECAB filed its motion to dismiss on June 7, 2017. Having
not received any opposition within the time prescribed, the
Court directed Mr. Caldwell to respond to ECAB's motion by no
later than July 19, 2017. See Minute Order, June 30, 2017, ECF
No. 5. On July 13, Mr. Caldwell filed an amalgamation of
documents – including a copy of defendant's notice of removal,
various medical records, administrative records, and documents
from his case in D.C. Superior Court – on one of which he wrote
"I'm responding to the defendant [sic] motion!" See Pl.'s Supp.
to Notice of Removal, ECF No. 6. The Court construes this
document as Mr. Caldwell's opposition to ECAB's motion to
dismiss.
                                5
     Moreover, although it appears that Mr. Caldwell was

ultimately denied compensation under FECA, see Complaint at 2

(alleging that he "never receive[d] any compensation for" his

injury), that does not change this Court's jurisdictional

inquiry. See, e.g., Spinelli v. Goss, 446 F.3d 159, 161 (D.C.

Cir. 2006) (where Secretary of Labor had determined that FECA

applied, plaintiff's claims were not subject to review by a

court despite plaintiff's allegations that he did not receive

appropriate compensation); Scott v. U.S. Postal Serv., No. 05-

CV-0002, 2006 WL 2787832, at *4 (D.D.C. Sept. 26, 2006) (fact

that plaintiff "was ultimately denied compensation under FECA

based on a lack of competent medical evidence" was "immaterial

to the issue of the Court's jurisdiction"); Sullivan v. United

States, No. CIV.A.05 1418 CKK, 2007 WL 1114124, at *3–4 (D.D.C.

Apr. 13, 2007) ("Notwithstanding Plaintiff's statement that

'Plaintiff has not received a penny to date,' the Court does not

have any authority to question the Secretary's designation or

the manner in which the Secretary issues an award to Plaintiff

under FECA.")(citation omitted).

     In short, because Mr. Caldwell seeks review of a decision

regarding benefits for injuries allegedly sustained while in the

performance of his workplace duties at a federal institution,

his claims arise under FECA.   Accordingly, this Court lacks

subject-matter jurisdiction over the case.

                                   6
III.   CONCLUSION

       For the foregoing reasons, the Court grants the Employees'

 Compensation Appeals Board's motion to dismiss Mr. Caldwell's

 complaint for lack of jurisdiction. A separate Order accompanies

 this Memorandum Opinion.

       SO ORDERED.

 SIGNED:    Emmet G. Sullivan
            United States District Judge
            January 3, 2018




                                  7